EXHIBIT 10.1
 
[skky_ex101001.jpg]
 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT is made and entered into as of August 15,
2014, by and between Skkynet Cloud Systems, Inc. (OTCQB: SKKY), a Nevada
corporation with an address at 2233 Argentia Road, Suite 306, Mississauga, ON,
L5N 2X7 Canada (the “Company”), and ____________, with an address at
______________ (the “Purchaser”):
 
WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of __________ shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), upon the terms and conditions
hereof;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Purchaser and the Company hereby agree as follows;
 
Section 1. Sale and Purchase of Shares
 
1.1           Sale and Purchase of Shares. Subject to the terms and conditions
hereof, the Company will sell and deliver to the Purchaser and the Purchaser
will purchase from the Company, on the Closing (as defined below), the Shares
for a purchase price as set forth in Section 2.3 below.
 
Section 2. Closing Date; Delivery; Consideration
 
2.1           Closing Date. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall be held within ten (10) business days
immediately following the execution and delivery of this Agreement or unless
otherwise agreed to by the Company and the Purchaser.
 
2.2           Delivery at Closing. At the Closing, the Company will deliver to
the Purchaser a stock certificate registered in the Purchaser’s name,
representing the number of Shares to be purchased by the Purchaser hereunder,
against payment of the consideration as indicated herein.
 
2.3           Consideration. As consideration for the purchase of the Shares as
set forth in Section 1 of this Agreement, Purchaser shall pay Seller the amount
of ______________ U.S. Dollars ($________), to be paid in immediately available
funds pursuant to the instructions of the Company.
 
Section 3. Representations and Warranties of Company
 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1           Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions described herein in this
Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by a Purchaser. Assuming the accuracy of the
representations of the Purchasers in Section 4 of this Agreement and subject to
the filings described in Section 3.2 below, the Shares will be issued in
compliance with all applicable federal and state securities laws.
 
 
1

--------------------------------------------------------------------------------

 
 
[skky_ex101001.jpg]
 
3.2           Government Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 4 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, which have been made or
will be made in a timely manner.
 
Section 4. Representations and Warranties of Purchaser
 
The Purchaser hereby represents and warrants to the Company as follows:
 
4.1           Investment Experience. The Purchaser has such knowledge and
experience in financial and business matters so that the Purchaser is capable of
evaluating the merits and risks of its investment in the Company, whether by
reason of the Purchaser’s own business and financial expertise, the business and
financial expertise of certain professional advisors unaffiliated with the
Company with whom the Purchaser has consulted, or the Purchaser’s preexisting
business relationship with the Company or any of its officers, directors or
controlling persons. The Purchaser acknowledges that the purchase of the Shares
involves a high degree of risk, and that the Company’s future prospects are
uncertain. The Purchaser is able to hold the Shares indefinitely if required and
is able to bear the loss of its entire investment in the Shares.
 
4.2           Investment Intent. The Purchaser is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Purchaser further represents that it does
not have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participation to such person or entity or to
any third person or entity with respect to any of the Shares.
 
4.3           Restricted Securities. The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
4.4           Access to Data. The Purchaser is sufficiently aware of the
Company’s business affairs and financial condition to reach an informed and
knowledgeable decision to acquire the Shares. The Purchaser has had opportunity
to discuss the plans, operations and financial condition of the Company with its
officers, directors or controlling persons, and has received all information the
Purchaser deems appropriate for assessing the risk of an investment in the
Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
[skky_ex101001.jpg]
 
4.5           Authorization.
 
a.           This Agreement, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.
 
b.           The execution, delivery and performance by the Purchaser of this
Agreement and compliance therewith and the purchase and sale of the Shares will
not result in a violation of and will not conflict with, or result in a breach
of, any of the terms of, or constitute a default under, any provision of state
or Federal law to which Purchaser is subject, or any mortgage, indenture,
agreement, instrument, judgment, decree, order, rule or regulation or other
restriction to which the Purchaser is a party or by which the Purchaser is
bound, or result in the creation of any mortgage, pledge, lien, encumbrance or
charge upon any of the properties or assets of the Purchaser pursuant to any
such term.
 
c.           The Purchaser has all necessary power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Purchaser of this Agreement have been duly authorized by
all necessary action on the part of the Purchaser and its management. No
consent, approval, authorization, order, filing, registration or qualification
of or with any court, governmental authority or third person is required to be
obtained by the Purchaser in connection with the execution and delivery of this
Agreement by the Purchaser or the performance of the Purchaser’s obligations
hereunder.
 
4.6           Accredited Investor. The Purchaser is an “accredited investor”
within the meaning of Regulation D, Rule 501, promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.
 
Section 5. Miscellaneous
 
5.1           Governing Law; Construction. This Agreement shall be governed in
all respects by, and construed in accordance with, the laws of the State of
Nevada, without regard to conflicts of laws principles thereof. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
5.2           Survival. The terms, conditions and agreements made herein shall
survive the Closing.
 
5.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
5.4           Entire Agreement; Amendment; Waiver. This Agreement constitutes
the entire and full understanding and agreement between the parties with regard
to the subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.
 
5.5           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together,
shall constitute one instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
[skky_ex101001.jpg]
 
IN WITNESS WHEREOF, the undersigned have executed this Common Stock Purchase
Agreement as of the day and year first above written.



  COMPANY
SKKYNET CLOUD SYSTEMS, INC.
           
By:
/s/      Name:       Title:               PURCHASER             By: /s/    
Name:    

 
 
4

--------------------------------------------------------------------------------